DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “other sides of the elastic members are abutted with two side walls of the plugging space of the main body, respectively”, as claimed in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because in line 7, the phrase "and other terminal" should read -- and an other terminal --.  In line 10, the phrase “sliding member” should read -- sliding members --.  Correction is required.  See MPEP § 608.01(b).

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --CARD CONNECTOR HAVING TWO SLIDING MEMBERS--.

5.	The disclosure is objected to because of the following informalities: Paragraph below the title is missing section heading "CROSS-REFERENCES TO RELATED APPLICATIONS".  See 37 CFR 1.78 and MPEP § 211 et seq.
Appropriate correction is required.

Claim Objections
6.	Claims 1-8 are objected to because of the following informalities:  In claim 1 line 15, the phrase “on other side” should read -- on an other side --.  In claim 1 line 17, the phrase “and other terminal” should read -- and an other terminal --.  Claims 2-8 include all the limitations of claim 1 and are objected to for the same reasons.  In claim 2 lines 4-5, the phrase “to located” should read -- to be located --.  In claim 3 line 5, the phrase “on other side” should read -- on an other side --.  In claim 5 line 5, the phrase “on other side” should read -- on an other side --.  In claim 5 line 6, the phrase “restrain other side” should read -- restrain the other side --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
With regard to claim 1, it is unclear what two side walls of the plugging space are abutted by the other sides of the elastic members, since it appears that only the inner sidewall 102 is identified and the elastic members seem to end at the same end at which the inner sidewall is located.  It appears as if the walls from which first locating pin 111 and second locating pin 121 extend that are offset and connected to the inner sidewall are intended, but this is not clear from the claim language, since these offset walls don’t appear to form side walls of the plugging space 10.  For prior art analysis, any side walls being abutted by elastic members can be considered to meet these limitations.  Claims 2-8 include all the limitations of claim 1 and are rejected for the same reasons.
With regard to claim 3, it is unclear if “a side wall”, as claimed in line 3 is the same or different from one or both of the two side walls claimed in line 12 of claim 1.  For prior art analysis, one or both of the side walls from claim 1 or a new side wall can be considered to meet this limitation.  Claims 4-5 include all the limitations of claim 3 and are rejected for the same reasons.

With regard to claim 4, it is unclear if “a locating pin” in line 4 is the same or different from the locating pins in claim 3.  For prior art analysis, either the same or different locating pins will be considered to meet this limitation.  Claim 5 includes all the limitations of claim 4 and is rejected for the same reasons.

With regard to claim 5, it is unclear whether “a restraining pin protruded on the other side thereof”, as claimed in lines 4-5 refers to the same restraining pin claimed in claim 3 or a different pin.  For prior art analysis, either of these will be considered to meet this limitation.  

With regard to claim 7, it is unclear if “an L-shaped supporting part” claimed in line 2 is the same or different from the supporting parts claimed in claim 1.  For prior art analysis, either of these will be considered to meet this limitation.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN107425315A) in view of Nakamura (2013/0237097).
With regard to claim 1, Wang teaches, as shown in figures 1-2: “A card connector (shown in figure 1), comprising: a main body 1 comprising a plugging space (where 4 is received in 1 in figure 1) formed therein; a terminal set 4 disposed in the plugging space of the main body 1, and comprising a plurality of terminals, wherein each of the plurality of terminals comprises a connection part disposed on a side thereof and extended into the plugging space… a sliding mechanism 5 movably disposed in the plugging space of the main body 1 and disposed on the two sides (lower left and upper-right sides of 4 in figure 1) of the terminal set 4, wherein the sliding mechanism 5 comprises two sliding members (upper-right and lower-left arms of 5 in figure 1) movably slidable along two sides of the plugging space, sides of the two sliding members are abutted with elastic members 6, respectively, and the other sides of the elastic members 6 are abutted with two side walls (upper-left wall and lower-left wall of 1 in figure 1) of the plugging space of the main body 1, respectively, and each of the two sliding members comprises a supporting part (upper-right and lower-left portions of the upper-left portion of 5 in figure 1) protruded on a side thereof and extended into the plugging space… and a shielding housing 2, wherein the main body 1 and the sliding mechanism 5 are covered by the shielding housing 2”. 
Wang does not teach: “and a solder part disposed on other side thereof opposite to the connection part and extended to outsides of the main body… and each of the two sliding members comprises a supporting part protruded on a side thereof and extended into the plugging space, one of the sliding members has a circulating guide groove formed on other side opposite to the supporting part, and a guiding rod disposed thereon and having a terminal movably slidably disposed inside the guide groove, and other terminal of the guiding rod is inserted through the main body… and the shielding housing comprises a hanging-arm-type push plate disposed thereon, and a side of the hanging-arm-type push plate is abutted with the guiding rod”.
In the same field of endeavor before the effective filing date of the claimed invention, Nakamura teaches, as shown in figures 1-16 and taught in paragraph 82: “and a solder part (C1b-C10b) disposed on other side thereof opposite to the connection part (C1a-C10a) and extended to outsides of the main body 15 and 27”,  the sliding member “comprises a supporting part 43 protruded on a side thereof and extended into the plugging space 38, one of the sliding members 40 has a circulating guide groove 44 formed on other side opposite to the supporting part 43, and a guiding rod 60 disposed thereon and having a terminal 62 movably slidably disposed inside the guide groove 44, and other terminal 61 of the guiding rod 60 is inserted through the main body … and the shielding housing 65 comprises a hanging-arm-type push plate 67 disposed thereon and a side of the hanging-arm-type push plate 67 is abutted with the guiding rod 60”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Nakamura with the invention of Wang in order to bias the guiding rod into the main body and the guide groove (Nakamura, paragraph 78) and to connect the contacts to a circuit board (Nakamura, paragraph 82).

With regard to claim 2, Wang as modified by Nakamura teaches: “The card connector according to claim 1”, as shown above.
Nakamura also teaches, as shown in figures 1-16: “wherein the plugging space 38 of the main body has a plurality of through holes 29 formed therein, the plurality of terminals (C1-C10) of the terminal set are inserted into the plurality of through holes 29 in a suspending state, respectively, the connection part of each of the plurality of terminals is exposed above the through hole 29 to located inside the plugging space 38”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine these features of Nakamura with the invention of Wang in order to connect the terminals to the mating card.

With regard to claim 3, Wang as modified by Nakamura teaches: “The card connector according to claim 1”, as shown above.
Wang also teaches, as shown in figures 1-2 and taught on page 3 lines 37-40 of the translation: “wherein the main body 1 comprises sliding channels formed on two sides of the terminal set 4 in the plugging space, respectively”.
 Wang does not teach: “and each of the sliding channels comprises a locating pin protruded on a side wall thereof and configured to insert into and restrain a side of one of the elastic members, and the main body comprises a restraining hole formed on other side thereof opposite to one of the locating pins of the sliding channels and configured for insertion of the other side of the guiding rod, and each of the sliding members of the sliding mechanism comprises a restraining pin protruded on a side thereof configured to insert into and restrain other side of one of the elastic members”.  However, Nakamura teaches, as shown in figures 1-16, a channel 37 with a locating pin 35 protruding on a side wall thereof and configured to restrain a side of the elastic member S1 and the main body comprises a restraining hole 44 formed on the other side thereof opposite to the locating pin 35 in the sliding channel 37 configured for the other side 62 of the guiding rod 60 and the sliding member 40 comprising a restraining pin 46 protruded on a side of the sliding mechanism 40 configured to insert into and restrain other side of the elastic member S1.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine these features of Nakamura with the invention of Wang on both sliding members in order to position the elastic members (Nakamura, paragraph 74).

With regard to claim 4, Wang as modified by Nakamura teaches: “The card connector according to claim 3”, as shown above.
Wang also teaches, as shown in figures 1-2 and taught on page 3 lines 37-40 of the translation: “wherein the main body 1 comprises sliding channels disposed on two sides thereof in the plugging space, respectively, the two sliding members of the sliding mechanism 5 are movably slidably disposed in the sliding channels, respectively, and the main body comprises partition members (between the sliding channels and the plugging space in figure 1) disposed between the plugging space and the sliding channels on two sides thereof to form isolation, respectively, and a channel formed on a side of each of the partition members in communication with the plugging space”.
Nakamura when combined with Wang as explained above also teaches: “each of the sliding channels comprises a locating pin inwardly protruded on a sidewall thereof adjacent to the channel and configured to insert and restrain a side of each of the elastic members, and the main body has the restraining hole formed on other side thereof opposite to one of the locating pins of the sliding channels and configured for insertion of the other side of the guiding rod”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine these features of Nakamura with the invention of Wang on both sliding members in order to position the elastic members (Nakamura, paragraph 74).

With regard to claim 5, Wang as modified by Nakamura teaches: “The card connector according to claim 4”, as shown above.
Wang also teaches, as shown in figures 1-2 and taught on page 3 lines 37-40 of the translation: “wherein each of the sliding members of the sliding mechanism 5 comprises a supporting part (portion of 5 running between upper-right and lower-left arms of 5 in figure 1) disposed on one side thereof and protruded out of the channel on a side of the sliding channel and extended into the plugging space”. 
Nakamura when combined with Wang as explained above also teaches: “and each of the sliding members comprises a restraining pin protruded on other side thereof opposite to the supporting part and configured to insert into and restrain other side of each of the elastic members”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine these features of Nakamura with the invention of Wang on both sliding members in order to position the elastic members (Nakamura, paragraph 74).

With regard to claim 6, Wang as modified by Nakamura teaches: “The card connector according to claim 1”, as shown above.
Neither Wang nor Nakamura teach: “wherein the two sliding members of the sliding mechanism have different lengths, and one of the sliding members having the circulating guide groove has a length shorter than a length of the other of the sliding members”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the length of the sliding member with the circulating guide groove to be shorter than the length of the other of the sliding members since doing so would shorten the distance the slider with the circulating guide can move and would not affect the basic function of the slider.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 7, Wang as modified by Nakamura teaches: “The card connector according to claim 6”, as shown above.
Wang also teaches: “wherein each of the sliding members comprises an inverted-L-shaped supporting part (upper-right and lower-left portions wherein the dividing point between them is offset from the center of the upper-left portion of 5, in figure 1) disposed on a side thereof, and lengths of the inverted-L-shaped supporting part of the sliding members are different from each other”.

Allowable Subject Matter
12.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           


/Hae Moon Hyeon/Primary Examiner, Art Unit 2831